In an action to recover $2,400 allegedly loaned by plaintiff to defendant on two different occasions, the defendant, by permission of this court, appeals from an order of the Appellate Term entered January 22, 1960, affirming an order and judgment of the Municipal Court of the City of New York, Borough of Brooklyn, Fourth District, entered November 16, 1959, which granted plaintiff’s motion for summary judgment. Order of the Appellate Term reversed and order and judgment of the Municipal Court reversed, without costs; and plaintiff’s motion for summary judgment denied. ' In our opinion, the conflicting affidavits present triable issues of fact which should -be resolved on a plenary trial. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Brennan, JJ., concur.